DETAILED ACTION
This Office Action is in response to Applicant Amendment and Argument filed on 06/13/2022. This Action is made FINAL.

Claims 1-3 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to abstract are accepted and previous objections are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks pages 5-7, filed 06/13/2022, with respect to the rejection(s) of claim(s) 1 under 2 have been fully considered and are not persuasive.

In the Remarks, Applicant argued the following:

Niwa fails to teach or suggest a
“a slave controller having only another driver control unit that controls the driver based on braking force calculation results of at least one of the first, second, and third controllers” 


Regarding point (a)(i), the examiner disagrees and maintains Niwa still discloses independent claim 1 as shown in the rejection below. As Niwa teaches a control device (brake control apparatus 18)  at least three controllers each including a driver control unit  (CPUs 160, 162,170, and 172 in combination with four of the five motor control devices  44, 46, 48, and 50 ) and further including a slave controller having only another driver control unit (where the additional controller motor control device 52 being an additional motor control device having only another driver control unit), Niwa still discloses the independent claim as amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Niwa cited in the previous office action.

Regarding Claim 1 Niwa teaches A vehicle brake system (Col 14 Line 56-61 : “Referring to FIGS. 1-3, the electrically controlled braking system shown therein has four electrically controlled brakes 10, 12, 14, 16 for respective front left and right wheels FL, FR and rear left and right wheels RL, RR, and a brake control apparatus 18 for controlling of these brakes 10, 12, 14, 16.”, ) comprising: 
an electric brake including at least one unit of an electric actuator that 5presses a friction pad toward a rotor side (Col 14 Line 56-66 : “Referring to FIGS. 1-3, the electrically controlled braking system shown therein has four electrically controlled brakes 10, 12, 14, 16 for respective front left and right wheels FL, FR and rear left and right wheels RL, RR, and a brake control apparatus 18 for controlling of these brakes 10, 12, 14, 16. The brakes 10 and 12 for the front wheels FL, FR are disc brakes including respective electric motors 22, 24. Each of the disc brakes 10, 12 has friction pads 13a, 13b which are forced onto a brake disc 17, as shown in FIG. 11, so that the corresponding front wheel FL, FR rotating with the brake disc is braked.”); 
a driver that drives the electric actuator (Col 15 Line 11-17 : “The electric motors 22, 24, 30, 32, 36 are controlled by the brake control apparatus 18, which includes a main control device 42, five motor control devices (electronic control units: ECUs) 44, 4.6, 48, 50, 52 for controlling the respective electric motors 22, 23, 30, 32, 36, and five motor driver circuits 54, 56, 58, 60, 62 for driving the respective drive motors 22, 23, 30, 32, 36.”); and 
a control device (Col 15 Line 11-17 : “The electric motors 22, 24, 30, 32, 36 are controlled by the brake control apparatus 18, which includes a main control device 42, five motor control devices (electronic control units: ECUs) 44, 4.6, 48, 50, 52 for controlling the respective electric motors 22, 23, 30, 32, 36, and five motor driver circuits 54, 56, 58, 60, 62 for driving the respective drive motors 22, 23, 30, 32, 36.”), 
the control device including at least three controllers including a first controller, a second controller, and a third controller connected to one another (Col 15 Line 28-39 : “In an electric circuit 73 including the battery 64, there are connected in parallel with each other: a group of control devices consisting of the first control device 68, the motor control devices 44, 46 and driver circuits 54, 56 for the front disc brakes 10, 12, the motor control device 48 and driver circuit 58 for the rear left drum brake 14, and the motor control device 52 and driver circuit 62 for the parking brakes 33, 34; a group of 12V electric motors consisting of the electric motor 30 for the rear left drum brake 14, and the electric motor 36 for the parking brakes 33, 34); and a group of 36V electric motors consisting of the electric motors 22, 24 for the front disc brakes 10, 12.”, col 18 line 58-67 – col 19 line 1-12 : “As shown in FIG. 3, the first control device 68 included in the main control device 42 includes two central processing units (CPUs) 160, 162, an electrically erasable programmable read-only memory (EEPROM) 164, a communicating portion 166, and A/D converting portions 168. Similarly, the second control device 70 includes two central processing units (CPUs) 170, 172, an electrically erasable programmable read-only memory 174, a communicating portion 176 and A/D converting portions 178. One of the two CPUs 160, 162 of the first control device 68 serves as a first main CPU (first primary central processing unit), while the other CPU serves as a first sub-CPU (first auxiliary central processing unit). One of the two CPUs 170, 172 of the second control device 70 serves as a second main CPU (second primary central processing unit), while the other CPU serves as a second sub-CPU (second auxiliary central processing unit). Each of these CPUs 160, 162, 170, 172 is arranged to calculate the desired braking force for each of the brakes 10, 12, 1416, 33, 34, on the basis of brake signals BS which are output signals ST and F of a stroke simulator 230 indicative of the operating stroke and depression force of the brake pedal 38, as indicated in FIG. 1.”), 
each of the first, second, and third controllers including a driver control unit that controls the driver (Col 15 Line 28-39 : “In an electric circuit 73 including the battery 64, there are connected in parallel with each other: a group of control devices consisting of the first control device 68, the motor control devices 44, 46 and driver circuits 54, 56 for the front disc brakes 10, 12, the motor control device 48 and driver circuit 58 for the rear left drum brake 14, and the motor control device 52 and driver circuit 62 for the parking brakes 33, 34; a group of 12V electric motors consisting of the electric motor 30 for the rear left drum brake 14, and the electric motor 36 for the parking brakes 33, 34); and a group of 36V electric motors consisting of the electric motors 22, 24 for the front disc brakes 10, 12.”), and a braking force calculation unit that calculates braking force of the electric brake (Col 19 Line 36-43 : “The first control device including the first main CPU 160 and the first sub-CPU 162 is substantially the same as the second control device 70 including the second main CPU 170 and the second sub-CPU 172. If one of the batteries 64, 66 is defective, the desired braking forces can be calculated by the control device 68 or 70 which corresponds to the other normal battery 64, 66, so that the operations of the brakes 10, 12, 14, 16, 33, 34 can be suitably controlled.”), 
at least one of the first, second, and third controllers further including a determination unit that compares braking force calculation results of the first, second, and third controllers to determine 15whether the first, second, and third controllers are normal or not (Col 19 Line 44-55 : “The desired braking forces calculated by the four CPUs 160, 162, 170, 172 are compared with each other, namely, between the desired braking forces calculated by the main CPU 160, 170 and sub-CPU 162, 172 of the same control device 68, 70, between the desired braking forces calculated by the first and second main CPUs 160, 170 of the two control devices 68., 70, and between the desired braking forces calculated by the two sub-CPUs 162, 172 of the two control devices 68, 70. Where the comparisons indicate that differences of the desired braking forces calculated by the four CPUs 160, 162, 170, 172 are all within a predetermined tolerance range, the CPUs are determined to be normal.”), and 
the determination unit including an output block section that blocks, when the determination unit determines that any one of the first, second, and third controllers is not normal, an output of the one of the first, second, and third controllers that is determined to be not normal (Col 21 line 16-35 : “The AND circuit 194a generates a signal indicative of any abnormality of the motor control device 44 when the first main CPU 160 and the first sub-CPU 162 both determine that the motor control device 44 is abnormal. The AND circuit 196a generates a signal indicative of any abnormality of the motor control device 44 when the second main CPU 170 and the second sub-CPU 172 both determine that the motor control device 44 is abnormal. If at least one of these signals is received by the OR gate 188a, the OR gate 188a generates a signal for turning off the relay 150a and causing the appropriate warning light to blink, informing the vehicle operator of the presence of any abnormality of the motor control device 44. Thus, the main control device 42 determines that the motor control device in question is abnormal when both main CPU and sub-CPU of at least one of the first and second control devices 68, 70 determine that the motor control device is abnormal. In this case, the corresponding relay 150 is turned off, to turn off the corresponding motor switching device 140, 141, 142, 143, 144.”, Col 21 Line 36-46 : “When the motor control device 44, 46, 48, 50, 52 is determined to be abnormal, as indicated above, the electric energy is not supplied to the electric motor 22, 24, 30, 32, 36 which corresponds to the abnormal motor control device. However, the electric energies are supplied to the electric motors corresponding to the normal motor control devices, so that the corresponding brakes can be controlled as desired, by the normal motor control devices. That is, an abnormality of one of the motor control devices 44, 46, 48, 50, 52 will not prevent the supply of the electric energies to all of the electric motors.”) and, 
the control device further including a slave controller having only another driver control unit that controls the driver based on braking force calculation results of at least one of the first, second, and third controllers (col 15 line 11-17 : “The electric motors 22, 24, 30, 32, 36 are controlled by the brake control apparatus 18, which includes a main control device 42, five motor control devices (electronic control units: ECUs) 44, 4.6, 48, 50, 52 for controlling the respective electric motors 22, 23, 30, 32, 36, and five motor driver circuits 54, 56, 58, 60, 62 for driving the respective drive motors 22, 23, 30, 32, 36.”, As the device teaches four controllers as CPU 160, 162, 170, and 172 with five motor control devices 44, 46, 48, 50 and 52 with driver control units 54, 56, 58, 60, and 62 the brake control apparatus further includes a slave controller (52) having only another driver control unit (62) that controls the driver based on braking force calculation results of at least one of the first, second, and third controllers (CPU 160, 162, and 170)).

Regarding Claim 2 Niwa teaches The vehicle brake system according to claim 1, further Niwa teaches wherein 
the control device includes a first control device including at least one unit of the first, second, and third controllers, and a second control device including at least one unit of remaining controllers (col 18 line 58-66 : “As shown in FIG. 3, the first control device 68 included in the main control device 42 includes two central processing units (CPUs) 160, 162, an electrically erasable programmable read-only memory (EEPROM) 164, a communicating portion 166, and A/D converting portions 168. Similarly, the second control device 70 includes two central processing units (CPUs) 170, 172, an electrically erasable programmable read-only memory 174, a communicating portion 176 and A/D converting portions 178.”, col 19 line 3-6 : “One of the two CPUs 170, 172 of the second control device 70 serves as a second main CPU (second primary central processing unit), while the other CPU serves as a second sub-CPU (second auxiliary central processing unit).” ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa and further in view of Nishikawa cited in the previous office action and Maisch cited in the previous office action.

Regarding Claim 3 Niwa teaches The vehicle brake system according to claim 1,  however Niwa does not explicitly teach wherein each of the first, second, and third controllers includes a self-determination unit that determines whether a corresponding controller itself is normal or not based on a calculation result of the 19NK-00290US01braking force calculation unit, and further includes a section that blocks an output of a corresponding controller that is determined to be not normal by self-determination.

However in the same field of endeavor (control of electric brakes for vehicles) Nishikawa teaches a vehicle control device wherein each of the controllers includes a self-determination unit that determines whether the controller itself is normal or not(page 15 line 7-11 : “In the detection and notification of the abnormality of the control devices 15 and 16, when it is determined that the abnormality is unavoidable by detecting the abnormality by the self-diagnosis function, the control device 15 (16) is the other control device 16 (15).”), and further includes a section that blocks an output of the controller that is determined to be not normal by self-determination (page 15 line 11-15 : “On the other hand, it declares on the communication that a braking command cannot be transmitted. In addition, the control device 15 (16) self-diagnosed as abnormal stops communication and a bus-off specified by the communication standard occurs, and the other control device 16 (15) detects the bus-off.”). However, Nishikawa does not explicitly teach based on a calculation result of the braking force calculation unit.

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the electrically controlled braking system of Niwa with the vehicle control device of Nishikawa to “increase the redundancy of an electric brake system.” (Nishikawa page 2 line 19-20)

Also in the same field of endeavor (electronic brake systems) Maisch teaches a the controller includes a self-determination unit that determines whether the controller itself is normal or not based on a calculation result of the 19NK-00290US01braking force calculation unit (Col 4 Line 35-66 : “Pedal unit 10 serves to detect the braking command of the driver. The actuation of the brake pedal is detected by independent sensors S1, S2, S3, which measure, as mentioned above, preferably in a diversified realization, the angle of the brake pedal or the force exerted on the brake pedal. To improve the operational reliability and availability of the system, the sensors are supplied by different energy sources. Pedal unit 10 itself is designed to be defect-tolerant through a realization in the form of a redundant microcomputer system, the two microcomputers being connected to different vehicle electrical systems. The microcomputers also contain the required groups of peripherals, memory units, and watchdogs, which have been omitted from FIG. 2 for the sake of clarity. At least three independent programs Prog1, Prog2, Prog3 are incorporated into the microcomputer system to calculate the nominal value for the total braking force (or total braking torque) FRES desired by the driver, as indicated by his actuation of the pedal, by the use of a stored characteristic pedal curve on the basis of the detected measurement variables. The programs operate by means of a majority selection principle, e.g., a two-out-of-three decision. For this purpose, the three measurement values are accepted as input in parallel by all three of the programs, and the desired (individual) braking force (or torque) is determined from these three measurement values on the basis of a characteristic pedal curve. The braking forces thus determined are then compared with each other in each program to determine whether or not any of the calculations is defective. Then each program uses these correct measurement values to determine a resulting total braking force on the basis of, example, the maximum selection principle or by calculating an average value.”,  as the combination of Niwa and Nishikawa teaches each of the controllers including a self-determination unit the addition of Maisch including self-determination using the calculation result of a braking force calculation unit the combination of Niwa, Nishikawa, and Maisch teaches wherein each of the first, second, and third controllers includes a self-determination unit that determines whether a corresponding controller itself is normal or not based on a calculation result of the 19NK-00290US01braking force calculation unit, and further includes a section that blocks an output of a corresponding controller that is determined to be not normal by self-determination.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Niwa and Nishikawa with the electronic brake system of Maisch to give “the braking apparatus a high level of availability and defect tolerance” (Maisch Col 1 line 29-31)


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668